Citation Nr: 0630136	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-41 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disability.   
 
2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.   
 
3.  Entitlement to service connection for cervical and 
thoracic spine disabilities.   
 
4.  Entitlement to service connection for a left shoulder 
disability.   
 
5.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from December 1948 to August 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 RO rating decision 
which determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
right shoulder disability.  Service connection was also 
denied for a low back disability, cervical and thoracic spine 
disabilities, a left shoulder disability, and for a 
psychiatric disorder.  In April 2005, the veteran testified 
at a Travel Board hearing at the RO.  

The Board notes that the September 2003 RO decision denied 
service connection for a low back disability on a de novo 
basis.  However, service connection for that disorder was 
previously denied in a July 2002 RO decision.  Therefore, the 
Board must address whether the veteran has submitted new and 
material evidence to reopen his claim for service connection 
for a low back disability.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

The present Board decision addresses the issue of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for a right shoulder disability.  The 
issues of the merits of the claim for entitlement to service 
connection for a right shoulder disability, as well as the 
issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for a low 
back disability, and entitlement to service connection for 
cervical and thoracic spine disabilities, a left shoulder 
disability, and a psychiatric disorder, are the subject of 
the remand at the end of the decision.  


FINDINGS OF FACT

1.  The RO denied service connection for a right shoulder 
disability in July 2002, and the veteran did not appeal.  

2.  Evidence submitted since then includes some evidence 
which is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 2002 RO decision that denied service connection 
for a right shoulder disability is final.  38 U.S.C.A. § 7105 
(West 2002).  

2.  New and material evidence has been submitted to reopen a 
claim for service connection a right shoulder disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arthritis, will be presumed if they are manifest to 
a compensable degree within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The RO initially denied service connection for a right 
shoulder disability in June 1961.  A July 2002 RO decision 
denied service connection for a right shoulder disability on 
a de novo basis.  Those decisions were not appealed and are 
considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the July 2002 RO 
decision included the veteran's service medical records; 
post-service private and VA treatment records, including 
examination reports; and the veteran's own statements.  The 
RO denied service connection for a right shoulder disability 
essentially on the basis that the evidence did not show a 
current right shoulder disability.  The RO noted that 
although the veteran's service medical records showed a 
complaint of right shoulder pain in 1952, there was no 
chronic or permanent disability subject to service connection 
shown in the service medical records.  

The veteran's service medical records show that he was 
treated for right shoulder complaints.  A July 1950 treatment 
entry noted that he reported that he injured his right 
shoulder two days earlier.  He was given wintergreen 
treatment.  A July 1952 entry noted that the veteran was seen 
for right shoulder pain.  A subsequent September 1952 entry 
indicated that he returned for treatment of shoulder pain.  
He was given a wintergreen rub.  The August 1953 separation 
examination report referred to a left shoulder injury, but 
not to any right shoulder problems.  The service medical 
records do indicate that the veteran injured his left 
shoulder in a truck accident in July 1951.  

Subsequent post-service private and VA treatment records, 
including examination reports, showed treatment for right 
shoulder complaints.  

An October 1981 VA orthopedic examination report noted that 
the veteran reported that his right shoulder was dislocated 
in a truck accident in a convoy in 1952.  He stated that it 
was reduced under anesthesia and that the shoulder was 
strapped for about a month and he was given physical therapy.  
The veteran stated that he had received heat treatment during 
the previous year from a chiropractor.  He noted that he 
currently had pain in the right shoulder.  The examiner 
reported that there was no deformity and particularly no 
elevation of the scapulae.  It was noted that there was full 
range of motion of the shoulders and no shoulder tenderness.  
The diagnosis was history of dislocation of the right 
shoulder which was probably accurate.  The examiner noted 
that a Sprengel's deformity was not present.  

The evidence received since the July 2002 RO decision 
included duplicate copies of service medical records; 
additional VA treatment records, including examination 
reports; and statements and testimony from the veteran.  

The VA treatment records contain evidence of treatment for 
variously diagnosed right shoulder problems.  For example, a 
May 2003 VA treatment entry noted that the veteran was seen 
for right shoulder pain that limited his motion over his 
head.  He was scheduled for X-rays and a magnetic resonance 
imaging study.  An August 2003 report of the magnetic 
resonance imaging study noted that the veteran was seen for 
acute and chronic right shoulder pain.  The impression 
included early degenerative changes of the glenohumeral joint 
as described.  An October 2003 entry related an assessment of 
chronic shoulder pain.  A December 2004 entry noted that a 
recent right shoulder X-ray dated in December 2004 was 
reviewed.  The assessment was mild osteoarthritis.  

The Board observes that the evidence available at the time of 
the July 2002 RO decision did not include a currently 
diagnosed right shoulder disability.  

The Board finds that the current diagnoses of arthritis 
(osteoarthritis and degenerative changes) of the right 
shoulder are evidence that is both new and material because 
the claim was previously denied due to lack of evidence 
showing any current right shoulder disability.  Therefore, 
the Board finds that such evidence is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate his claim, and raises a reasonable possibility 
of substantiating the claim.  New evidence is sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it may not convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The Board concludes that evidence submitted since the July 
2002 RO decision is new and material, and thus the claim for 
service connection a right shoulder disability is reopened.  
This does not mean that service connection is granted.  
Rather, additional development of evidence will be undertaken 
(see the below remand) before the issue of service connection 
for a right shoulder disability is addressed on a de novo 
basis.  Manio v. Derwinski, 1 Vet.App. 140 (1991).  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in August 2003 and a rating 
decision in September 2003.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of that claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty to notify prior to the adjudication in the October 
2004 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  


ORDER

The claim for service connection for a right shoulder 
disability is reopened, and to this extent only, the benefit 
sought on appeal is granted.  


REMAND

As the Board has determined that the previously denied claim 
for service connection for a right shoulder disability has 
been reopened by new and material evidence, the claim must be 
reviewed on a de novo basis.  Manio, supra.  

The other issues on appeal are whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a low back disability; entitlement to service 
connection for a cervical and thoracic spine disabilities; 
entitlement to service connection for a left shoulder 
disability; and entitlement to service connection for a 
psychiatric disorder.  

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The veteran's service medical records indicate that he was 
treated for right shoulder problems, left shoulder problems, 
low back complaints, and include a reference to possible 
cervical and thoracic spine problems.  The records do not 
show complaints of or treatment for any psychiatric problems.  
A July 1950 treatment entry noted that the veteran reported 
that he injured his right shoulder two days earlier.  He was 
given wintergreen treatment.  A July 1951 entry noted that 
the veteran was involved in a truck accident.  The diagnosis 
was sprain, left shoulder.  It was noted that he was 
admitted.  Another July 1951 report noted that the veteran 
was admitted for observation, surgical, for a shoulder injury 
when he was involved in a government vehicle accident that 
day.  

An August 1951 entry reported that the veteran was seen for 
complaints of pain in his back muscles when breathing and 
lifting heavy equipment following an accident.  It was noted 
that an X-ray of the lumbar spine was negative.  A December 
1951 entry noted that the veteran was seen for a contusion of 
the upper back.  A July 1952 entry noted that the veteran was 
seen for right shoulder pain.  A subsequent September 1952 
entry indicated that he returned for treatment of shoulder 
pain.  He was given a wintergreen rub.  A November 1952 entry 
noted that the veteran had an old shoulder cuff tear and that 
an X-ray was negative.  A November 1952 X-ray report noted 
that the veteran had a cuff tear and possible osteoarthritis 
of the left shoulder.  The report indicated that no 
abnormalities were seen as to the left shoulder.  It was 
noted that there was a rather severe cervical and dorsal 
scoliosis that could not be adequately diagnosed in the 
films.  

A February 1953 treatment entry noted that the veteran hurt 
his left shoulder when he fell down.  It was noted that he 
injured the same region in a car accident in 1950.  The 
diagnosis was sprain.  A February 1953 X-ray report noted 
that the veteran fell the previous day and injured his left 
shoulder which was broken the previous year in a car 
accident.  The report indicated that no fracture was present.  
The August 1953 separation examination report noted that the 
veteran fractured his left shoulder in a truck wreck in 1951.  
There were also notations that the veteran's spine and 
musculoskeletal systems and psychiatric evaluation were 
normal.  

Post-service private and VA treatment records show treatment 
for right shoulder problems (arthritis); variously diagnosed 
back problems (as well as intercurrent injuries); left 
shoulder complaints; cervical and thoracic spine problems 
(arthritis); and variously diagnosed psychiatric problems.  

The veteran was afforded a VA orthopedic examination in March 
2004.  It was noted that the claims folder was reviewed and 
the examiner discussed some of the veteran's service medical 
records.  The diagnoses were congenital cervical and thoracic 
scoliosis without upper extremity radiculopathy; spondylosis 
of the lumbar spine without radiculopathy, lumbar laminectomy 
and discectomy at L4-L5, L5-S1, and two level nerve 
decompression in 1980, and suspected spinal stenosis; and 
bilateral shoulder normal musculoskeletal clinical 
examination.  The examiner commented that the cervical and 
thoracic scoliosis was a congenital variant and was not 
incurred or induced by active service.  The examiner also 
remarked that the records were silent for treatment for a 
lumbar spine injury or problems during active service and 
that the current spondylosis of the lumbar spine and surgical 
treatment was incurred after service in 1978.  The examiner 
also remarked that there was no significant musculoskeletal 
abnormality related to the right shoulder and that, 
therefore, there was no service-connected condition.  

The Board notes that the March 2004 VA orthopedic examination 
report noted that X-rays showed cervical, thoracic, and 
lumbar scoliosis, severe, with degenerative changes and 
cervical spine narrowed disc space sclerosis and osteophyte 
formation.  Thoracic degenerative changes with spur formation 
were also reported.  The Board observes that the examiner 
solely addressed congenital cervical and thoracic scoliosis 
and did not indicate whether any current degenerative 
arthritis was related to the veteran's period of service.  
Additionally, the examiner did not specifically address 
whether the veteran had a current left shoulder disability to 
include his variously diagnosed left shoulder problems, 
including a possible fracture, during service.  The examiner 
solely addressed the right shoulder.  Further, although the 
examiner indicated that there was no right shoulder 
disability, both prior and subsequent VA treatment records 
show treatment for right shoulder arthritis.  For example, an 
August 2003 report of the magnetic resonance imaging study 
noted that the veteran was seen for acute and chronic right 
shoulder pain.  The impression included early degenerative 
changes of the glenohumeral joint as described.  A December 
2004 entry noted that a recent right shoulder X-ray dated in 
December 2004 was reviewed.  The assessment was mild 
osteoarthritis.  

The veteran was also last afforded a VA psychiatric 
examination report in March 2004.  The examiner indicated 
that there was no current diagnosis.  The Board notes that 
other VA treatment records, including subsequent records, 
show treatment for variously diagnosed psychiatric problems 
including major depression and post-traumatic stress disorder 
(PTSD).  Many of those treatment entries refer to the 
veteran's reported history of a motor vehicle accident during 
service.  A January 2005 entry noted that the veteran had a 
past diagnosis of PTSD (possibly related to the accident), 
but that he denied any current or recent PTSD symptoms.  The 
diagnoses, at that time, included dysthymic disorder and rule 
out superimposed major depressive disorder.  A March 2005 
entry noted that the veteran continued to have traumatic 
experiences of the wreck that occurred while he was in the 
Army.  The impression was major depressive disorder.  

Although the veteran has been afforded VA examinations, he 
has not been afforded a VA examination with complete 
etiological opinions, after a review of his entire claims 
file, as to his claims for service connection for a right 
shoulder disability, cervical and thoracic spine 
disabilities, a left shoulder disability, and a psychiatric 
disorder.  

Additionally, at the April 2005 Board hearing, the veteran 
testified that he had been hospitalized recently for a 
psychiatric disorder at the San Antonio, Texas VA Medical 
Center.  As additional VA records may be available, the Board 
is of the view that any such records should be obtained.  See 
Bell v. Derwinski, 2 Vet.App. 611 (1992); 38 C.F.R 3.159(c).  

Further, the Board notes that the veteran received disability 
benefits from the Social Security Administration (SSA).  
Although there are some SSA records in the claims folder 
(mostly related to the award), any treatment records 
associated with the award have apparently not been obtained.  
As SSA records may be relevant to the veteran's claims, they 
should be obtained.  

Also, in an August 2003 notice the RO informed the veteran 
generally of the evidence needed regarding the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.  The RO did not, however, inform him of the 
specific evidence needed to satisfy the element of the claim 
that was the basis for the prior denial (that his service 
medical records were negative for a chronic low back 
disability and that the evidence did not provide a link with 
any current low back disability to the veteran's period of 
service).  See Kent v. Nicholson, 20 Vet.App. 1 (2006).  The 
issue of whether new and material evidence has been received 
to reopen the claim for service connection for a low back 
disability must also be remanded for that reason as well.  

It is the judgment of the Board that the duty to assist the 
veteran with his claims includes obtaining pertinent VA 
treatment records, obtaining SSA records, and providing him 
with a VA examination with etiological opinions.

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following:  

1.  Ensure that the veteran is properly 
informed of the evidence needed to reopen 
his claim for service connection for a 
low back disability.  

2.  Obtain copies of the veteran's VA 
medical records, which are not already in 
the claims folder, concerning his claimed 
disorders and dated since his separation 
from service, from the San Antonio, Texas 
VA Medical Center.  

3.  Contact the SSA and obtain copies of 
all medical and other records considered 
by that agency in awarding the veteran 
SSA disability benefits, along with 
copies of all related SSA decisions.  

4.  Have the veteran undergo a VA 
examination to determine the nature and 
etiology of his shoulder disabilities, 
cervical and thoracic spine disabilities, 
and psychiatric disabilities.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should diagnose 
all current shoulder disabilities, 
cervical and thoracic spine disabilities, 
and psychiatric disorders.  Based on a 
review of historical records and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to the approximate date of onset and 
etiology of any diagnosed shoulder 
disabilities, cervical and thoracic spine 
disabilities, and psychiatric disorders, 
including any relationship with the 
veteran's service.  

5.  Thereafter, review the veteran's 
claims as to whether new and material 
evidence has been submitted to reopen a 
claim for service connection for a low 
back disability as well as his claims for 
service connection for a right shoulder 
disability (on a de novo basis), cervical 
and thoracic spine disabilities, a left 
shoulder disability, and a psychiatric 
disorder.  If the claims are denied, issue 
a supplemental statement of the case to 
the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


